Citation Nr: 0100852	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  96-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right foot, residuals of an injury, with a 
fracture of the cuneiform and hallux valgus, postoperative, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a healed 
facture of the proximal right fibula.

3.  Entitlement to a compensable evaluation for a healed 
fracture of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran retired from active duty in June 1991 after over 
twenty years of active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
While the veteran has raised additional claims, no other 
rating decision has been appealed to the Board.  Accordingly, 
no other claims are before the Board at this time.


REMAND

This case presents an unusual factual and rating problem.  
The veteran underwent detailed evaluations of his service-
connected disabilities in May 1997.  He then underwent 
surgery for his right knee in July 1997.  He filed a claim 
for benefits under 38 C.F.R. 4.30 (2000) that was denied by 
the RO on the basis that he is not service connected for a 
right knee disability.  

The veteran is currently service connected for a healed 
fracture of the proximal right fibula under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (impairment of the tibia and 
fibula) (2000).  Under this Diagnostic Code, ratings are 
based upon knee or ankle impairment.  While the veteran is 
now separately service connected for a right ankle disability 
(rated noncompensable), as the RO correctly pointed out, he 
is not separately service connected for a right knee 
disability.  Nonetheless, the Board finds that Diagnostic 
Code 5262 requires that the RO, and if necessary the Board, 
must address impairment to the knee and either consider it in 
evaluating the residuals of the healed fracture of the 
proximal right fibula under Code 5262, or explain why in this 
particular case pathology of the right knee should not be 
considered in evaluating the service connected disability 
under Code 5262.  Because the July 1997 surgery may have 
altered the status of the right knee, and because additional 
medical evidence is required to address the knee pathology in 
light of Diagnostic Code 5262, the Board concludes that 
additional medical information is required.  Moreover, 
because this development may affect how the ratings of the 
other service connected disabilities are assessed, the Board 
finds that a final determination with respect to the 
remaining two issues should be deferred. 

In addition, recently enacted legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In view of the rating criteria, the July 1997 knee surgery, 
and the veteran's statements, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including any recent treatment 
of the service connected disabilities 
identified by the veteran (if any).

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the service-
connected right foot, proximal right 
fibula, and right ankle disabilities.  
The examination is also required to 
assess the nature of the current right 
knee disability and to provide medical 
opinion evidence necessary to properly 
apply the rating criteria.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  A copy of this remand must 
be reviewed by the examiner.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the service connected 
disabilities.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What are the objective medical 
manifestations of the service-connected 
right foot, proximal right fibula, and 
right ankle disabilities, if any?

(b)  Does the veteran have complaints of pain 
that he attributes to either his service-
connected right foot, proximal right fibula, 
or right ankle disabilities?  If so, the 
examiner should comment on the presence or 
absence of any objective manifestations that 
would demonstrate functional impairment due 
to pain attributable these disabilities (if 
any), such as pain on movement, swelling, 
deformity or atrophy of disuse or any other 
objective finding that supports or does not 
support the level of subjective complaints.  

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of these 
service-connected disabilities?  If so, the 
examiner should comment on the severity of 
his incoordination and the effect 
incoordination has on his ability to 
function.

(d) What are the manifestations, if any, of 
the right knee disability?  The examiner is 
asked to review the medical history and 
provide an opinion as to the degree of 
medical probability that any right knee 
disability is etiologically related to the 
service connected disabilities cited above.  
The examiner should provide a rationale for 
the opinion rendered with consideration of 
the pertinent medical evidence of record.

4.  Thereafter, the case should be reviewed 
by the RO in light of the instructions 
mandated by the U.S. Court of Appeals for 
Veterans Claims (Court) in the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The RO 
should also consider the evaluation of the 
healed fracture of the proximal right fibula 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
and specifically address whether or not the 
current right knee pathology should be 
considered in evaluating the service 
connected disability rated under this 
Diagnostic Code.  The RO must review the 
claims file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





